[DECHERT LLP LETTERHEAD] May 3, 2013 Via Electronic Transmission U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Russell Investment Funds File Nos. 033-18030 and 811-05371 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Securities Act”), the undersigned hereby certifies on behalf of Russell Investment Funds (the “Trust”) that the forms of Prospectuses and Statements of Additional Information included in Post-Effective Amendment No. 50 to the Trust’s Registration Statement on Form N-1A (“PEA 50”) that would have been filed by the Trust pursuant to Rule 497(c) under the Securities Act would not have differed from what was contained in PEA 50.I hereby further certify that PEA 50 was filed electronically with the Commission on April 30, 2013 pursuant to Rule 485(b) under the Securities Act. No fees are required in connection with this filing.Please call me at (617) 728-7171 or John V. O’Hanlon at (617) 728-7111 if you have any questions. Very truly yours, /s/ Nicholas S. DiLorenzo Nicholas S. DiLorenzo cc: John V. O’Hanlon, Esq. Mary Beth Rhoden, Esq.
